Citation Nr: 1636647	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  03-26 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for manifestations of Arnold-Chiari I Malformation (ACM) with cervical syringohydromyelia status post suboccipital craniotomy, to include the following symptoms: swallowing disorder, speech disorder, hearing loss, back symptoms, and chewing disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from April 1979 to April 1982.  He was awarded the Army Service Ribbon and Overseas Service Ribbon.  

This case comes to the Board of Veterans' Appeals (the Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for ACM.  The Veteran disagreed with the initial assigned rating.

The Board previously remanded the Veteran's claim in August 2011 and September 2013 for additional development.

A November 2015 Board decision denied the Veteran's claim for an increased initial rating, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In a June 2016 order, the Court vacated the November 2015 Board decision and remanded the matter to the Board for further proceedings consistent with a June 2016 Joint Motion for Remand (JMR).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the June 2016 JMR, the parties found that the Board relied on inadequate examination reports and failed to comply with the duty to assist; specifically not obtaining outstanding relevant medical evidence.  The parties also found that the Board did not provide adequate reasons and bases with regard to its finding that objective medical findings were more probative than subjective symptoms report by the Veteran, noting that the applicable diagnostic code explicitly instructs VA that subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  See JMR, pg. 5; see also 38 C.F.R. § 4.124a, Diagnostic Code 8024, and Note.  

With respect to the VA examination reports, the JMR noted that the Board erred in relying upon an October 2013 VA examination report because the report did not identify the manifestations of the Veteran's ACM, as instructed in the September 2013 Board remand.  See JMR, pg. 3.  For the sake of clarity the Board notes the October 2013 VA examination report is stored on Virtual VA.  The JMR further directed that a new examination be provided by a physician with the expertise necessary to adequately evaluate ACM, and that the report actually discuss all manifestations of ACM and consider whether any and all symptoms are attributable to that condition.  Id. at 4.  

Accordingly, the Veteran should be afforded a new VA examination with an appropriate physician to determine the nature and extent of all symptoms of his ACM.  

The JMR also noted that the Veteran appeared to receive care from VA facilities subsequent to the most recent documented treatment on record in January 2013, but that those records had not been obtained.  Id. at 6-7.  The cited records included records relating to emergency room visits in May 2013 and January 2014; a possible surgery follow up appointment scheduled sometime in early 2014; and records relating to pain management treatment at the VA Medical Center in West Palm Beach beginning in mid-to-late 2014.  Although records from the West Palm Beach VA Medical Center for the period from February 2009 to January 2016 have since been associated with the claims file, the Veteran submitted records dated in August 2016 from the Orlando VA Medical Center.  The Veteran also submitted statements from a treating physician, Dr. K. D.; however, complete records from this provider have not been obtained.  Thus, on remand the AOJ should obtain any outstanding VA and private medical records.  

The Board also observes that in an August 2016 statement, the Veteran asserted that consideration should be given as to whether referral for extraschedular consideration was warranted.  The Board does not have the authority to assign an extraschedular rating in the first instance.  As the Board is remanding the Veteran's increased rating claim, for the sake of efficiency and given the possibility of obtaining evidence on remand indicating referral is warranted, the Veteran's case should be referred to the Director, Compensation Service for consideration of an extraschedular evaluation for ACM under the provisions of 38 C.F.R. § 3.321 (b)(1) (2015) and for the Veteran's service-connected disabilities jointly in accordance with the Court's holdings in Johnson v. McDonald, 762 F.3d 1362 (2014) and Yancy v. McDonald, 27 Vet. App. 484, 496 (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for Arnold-Chiari I Malformation (ACM) with cervical syringohydromyelia, to include obtaining records from the Orlando and West Palm Beach VA Medical Centers.  All outstanding inpatient and outpatient records should be obtained.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his ACM with cervical syringohydromyelia, to include Dr. K. D.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Afford the Veteran a VA examination with an appropriate physician with the expertise necessary to determine all manifestations of his ACM with cervical syringohydromyelia.  The examiner who conducted the March 2013 and October 2013 VA examinations may not be permitted to perform the examination.  

The claims file and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

To the extent feasible, the examiner should identify and address the severity of all symptoms the Veteran experiences as a result of his ACM, **including but not limited to:**

(a) swallowing disorder;
(b) speech disorder;
(c) hearing loss (a separate audiological examination should be undertaken);
(d) back disorder, including pain radiating into his legs;
(e) loss of balance; and
(f) chewing disorder.

In so doing, the examiner should elicit from the Veteran a report of symptoms he asserts are related to his ACM, and should consider the Veteran's lay statements in that regard elsewhere in the record.  The examiner should also consider other medical evidence of record and treatise evidence submitted by the Veteran.  For any symptoms identified by the Veteran that are subjective in nature, the examiner should indicate if they are more likely attributable to other disease or no disease.  38 C.F.R. § 4.124a, Diagnostic Code 8024, and Note pertaining to Diagnostic Codes 8000-8025.

The examiner is requested to detail the combined effects, if any, resulting from his other service-connected disabilities (degenerative arthritis of the cervical spine; radiculopathy of the left upper extremity; muscle tension headaches; scar from craniotomy; pseudofolliculitis barbae; gastroesophageal reflux disease and hiatal hernia; mood disorder associated with ACM; and impaired vision associated with ACM) on the Veteran's ACM, to include any compounding negative effects that each service-connected disability may have on the ACM.

4.  Review the examination report(s) for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

5.  Forward the Veteran's claims file to the Director, Compensation Service for consideration of an extraschedular evaluation for service-connected ACM under the provisions of 38 C.F.R. § 3.321 (b)(1) (2015), and based on the collective impact of all service-connected disabilities in accordance with the holdings in Johnson v. McDonald, 762 F.3d 1362 (2014) and Yancy v. McDonald, 27 Vet. App. 484, 496 (2016).

6.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


